DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 8 is objected to because of the following informality:
In line 3 of claim 8, “said dilation balloon” should read “with said dilation balloon”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 10, 12, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunday (US 8,226,601).
Regarding claim 1, Gunday discloses a system for clearing a sinus ostium of a patient (fig. 3E; the resection device of Gunday is fully capable of clearing the sinus ostium) comprising: a catheter assembly configured to be inserted into a sinus ostium; wherein the catheter assembly comprises a resection balloon 74 and a dilation balloon 76, said resection balloon having a resecting surface (col. 10, ll. 52-54) for resecting biological material; at least one fluid source (see fig. 3A, elements 24 and 80) that inflates said balloons by supplying fluid thereto; wherein said dilation balloon 76 is located distal to said resection balloon 74 such that, when said resection balloon is positioned at a part of a sinus ostium having an obstruction and said dilation balloon is inflated, said dilation balloon dilates the part of the sinus ostium at which the resection balloon is positioned; and wherein said fluid source repeatedly inflates and deflates (col. 10, ll. 52-54) said resection balloon by supplying fluid thereto such that said resecting surface resects biological material from the obstruction in the sinus ostium.
Regarding claim 2, the resecting surface comprises a mesh on an outer surface of said resection balloon (col. 9, ll. 15-18).
Regarding claim 7, the fluid supplied to said resection balloon by said at least one fluid source is cooled to aid the resection of the material (col. 8, ll. 49-51).
Regarding claim 8, said catheter assembly comprises a catheter having a first lumen (fig. 3A, element 80) in fluid communication with said resection balloon, and a second lumen 78 in fluid communication with said dilation balloon (col. 10, ll. 40-47).
Regarding claim 10, Gunday discloses an irrigation fluid source, wherein said catheter assembly comprises a catheter having a lumen in fluid communication with said irrigation fluid source, a distal end, and at least one opening (fig. 3E, element 90) at the distal end in communication with the lumen through which irrigation fluid is communicated to a sinus (col. 11, ll. 29-34).
Regarding claim 12, Gunday discloses a therapeutic agent source, wherein said catheter assembly comprises a catheter having a lumen in fluid communication with said therapeutic agent source, a distal end, and at least one opening (fig. 3E, element 90) at the distal end in communication with the lumen through which a therapeutic agent is communicated to a sinus (col. 11, ll. 29-34).
Regarding claim 17, said catheter assembly comprises a catheter having a lumen for communicating fluid, a distal end, a radial outer wall, and a plurality holes (fig. 3E, element 90) passing through the radial outer wall at the distal end and in fluid communication with the lumen for communicating fluid to a sinus (col. 11, ll. 29-34).
Regarding claim 19, said catheter assembly comprises a catheter having an outer wall with a hole (fig. 3E, element 90) passing therethrough, said catheter having a lumen in fluid communication with the hole for communicating a therapeutic agent to the sinus ostium (col. 11, ll. 29-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunday '601 in view of Gunday et al. (US 2013/0116549).
Regarding claim 3, Gunday ‘601 disclose the invention essentially as claimed except wherein the mesh comprises elastane. Gunday ‘659 teaches a balloon with an elastane mesh disposed on the outer wall surface of the balloon (paragraph 0026). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon mesh of Gunday '601 with elastane as taught by Gunday '659, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, Gunday ‘601 discloses the invention essentially as claimed except wherein the catheter assembly comprises: a first catheter that includes said resection balloon, the first catheter having a first lumen in fluid communication with said at least one fluid source and said resection balloon through which fluid is communicated to said resection balloon; and a second catheter movably disposed in said first catheter, the second catheter including the dilation balloon and having a second lumen in fluid communication with said at least one fluid source and said dilation balloon through which fluid is communicated to said dilation balloon. Gunday ‘659 teaches that multiple balloons can be positioned on a single catheter (fig. 1B) or positioned on a plurality of telescoping catheters (figs. 8-9). Because these methods of mounting a plurality of balloons were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the single catheter of Gunday ‘601 with the telescoping catheters of Gunday ‘659.

Claims 4 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Gunday in view of Peterson et al. (US 5,417,686).
Regarding claim 4, Gunday discloses the invention essentially as claimed except for an energy source that supplies thermal energy to said mesh to aid the resection of the material. Gunday does disclose inflating the balloon with a cryogenic fluid in order to aid in tumor destruction (col. 8, ll. 49-51). Peterson teaches using a catheter that can heat or cool a tumor to destroy it (col. 4, ll. 38-41). Because hyperthermia and hypothermia were art-recognized equivalents at the time the invention was made, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the cryogenic fluid of Gunday with heated fluid, since it would have yielded predictable results in aiding tumor destruction.
Regarding claim 6, Gunday discloses the invention essentially as claimed except wherein the fluid supplied to said resection balloon by said at least one fluid source is heated to aid the resection of the material. Gunday does disclose inflating the balloon with a cryogenic fluid in order to aid in tumor destruction (col. 8, ll. 49-51). Peterson teaches using a catheter that can heat or cool a tumor to destroy it (col. 4, ll. 38-41). Because hyperthermia and hypothermia were art-recognized equivalents at the time the invention was made, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the cryogenic fluid of Gunday with heated fluid, since it would have yielded predictable results in aiding tumor destruction.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gunday in view of Wallace (US 2011/0082534).
Regarding claim 5, Gunday discloses the invention essentially as claimed except wherein the mesh is impregnated with a therapeutic agent. Gunday does disclose delivering therapeutic agents to the resection site through outlet ports (col. 11, ll. 29-39). Wallace teaches an element that can be substituted for the outlet ports in modified Gunday. Specifically, Wallace teaches that therapeutic agents can be delivered through outlet ports or as a coating on a mesh or balloon (paragraph 0012, 113). Wallace also shows that the function of the substituted element (i.e., coated balloon) was known to be drug delivery. Accordingly, by substitution of elements, the prior art references teach all of the claimed elements and show that the results of the substitution would have been predictable. Based on the above findings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the outlet ports of Gunday with the balloon coating of Wallace.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gunday in view of Stierman (2012/0179158).
Regarding claim 11, Gunday discloses the invention essentially as claimed except wherein the fluid comprises saline. Stierman teaches a sinus ablation system wherein saline irrigation and suction are introduced into the sinus (paragraph 0018). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gunday with saline irrigation and suction, in order to remove debris from the resection.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gunday in view of Gerrans et al. (US 2012/0259217).
Regarding claims 13-16, Gunday discloses the invention essentially as claimed except wherein the therapeutic agent comprises a decongestant, a mucolytic agent, an antihistamine, or an anti-inflammatory. Gerrans teaches a sinus resection device that can deliver decongestants, mucolytic agents, antihistamines, and anti-inflammatories, in order to assist with opening the cavity, circulation, aspiration, respiration, assisting the decomposition of an obstruction, or stimulating healing in the affected area (paragraph 0067). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gunday with decongestants, mucolytic agents, antihistamines, and anti-inflammatories as taught by Gerrans, in order to assist with opening the cavity, circulation, aspiration, respiration, assisting the decomposition of an obstruction, or stimulating healing in the affected area.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gunday in view of Robinson et al. (US 2015/0196320).
Regarding claim 18, Gunday discloses said catheter assembly comprises a catheter (see fig. 3E). Gunday discloses the invention essentially as claimed except wherein said catheter assembly comprises a cannula configured to slide over said catheter. Robinson teaches an abrasive element passing through an introducer sheath (paragraph 0015). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gunday with an introducer sheath as taught by Robinson, in order to prevent the abrasive surface from damaging tissue while the device is advanced to the target location.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gunday in view of Gerrans et al. (US 8,540,667).
Regarding claim 20, Gunday discloses said catheter assembly comprising a catheter having an outer wall with a hole (fig. 3E, element 90) passing therethrough. Gunday discloses the invention essentially as claimed except for an imaging device movably disposed in the catheter and through the hole. Gerrans teaches sinus treatment balloons (fig. 4; col. 8, ll. 35-47) having an imaging device (fig. 5, element 38) movably disposed through a hole 39 in the catheter, in order to view the surrounding tissue during insertion of the catheter system. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gunday with an imaging device as taught by Gerrans, in order to view the surrounding tissue during insertion of the catheter system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W./Examiner, Art Unit 3771                                                                                                                                                                                                        
/JULIAN W WOO/Primary Examiner, Art Unit 3771